Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER WOIZE INTERNATIONAL LTD. FORM 10-KSB FOR THE YEAR ENDED MARCH 31, 2008 PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I am the Chief Financial Officer of Woize International Ltd., a Nevada corporation (the "Company"). I am delivering this certificate in connection with the Form 10-KSB of the Company for the fiscal year ended March 31, 2008 and filed with the Securities and Exchange Commission ("Form 10-KSB"). Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, I hereby certify that, to the best of my knowledge, the Form 10-KSB fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 and that the information contained in the Form 10-KSB fairly presents, in all material respects, the financial condition and results of operations of the Company. July 14, 2008 By: /s/Martin Thorp Martin Thorp Chief Financial Officer
